Citation Nr: 1734996	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-11 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus with calcaneal spurs.

2.  Entitlement to service connection for a disability manifested by back pain, swelling joints, and muscle spasms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 2001 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The case file was subsequently transferred to the RO in Muskogee, Oklahoma.

The only claims that are still pending are the Veteran's claims for service connection for undiagnosed signs and symptoms of illness and service connection for bilateral pes planus, as reflected above.

In February 2015, the Board remanded this matter to the RO for further development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In this decision, the Board is granting service connection for an undiagnosed illness and bilateral pes planus.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from February 2003 to February 2004.

2.  The Veteran's bilateral pes planus incepted in service. 

3.  Resolving reasonable doubt in the Veteran's favor, an undiagnosed illness manifested by back pain, swelling joints, and muscle spasms is etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for bilateral pes planus.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for an undiagnosed illness manifested by thoracolumbar signs or symptoms such as back pain, swelling joints, and muscle spasms have been met.
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record reveals the Veteran is diagnosed with bilateral pes planus with calcaneal spurs.  His STRs document complaints of foot pain.  The May 2004 report of medical examination shows a normal arch with foot pain.  A post-deployment medical assessment documents painful feet.  These symptoms were not documented at his entrance examination in April 2001.

The Veteran reports that his feet began hurting during active service, which is reflected in the STRs.  He said that his feet continue to hurt since service, with the pain increasing the longer he is on his feet.

The March 2015 VA examiner opined against a relationship between pes planus and his service because the Veteran was "never seen clinically for foot problems."  The Veteran has provided competent and credible statements regarding the onset and continuity of his symptoms, which is also documented in the medical evidence.  Accordingly, service connection for bilateral pes planus with calcaneal spurs is granted.

The Veteran asserts his chronic back pain is related to his service in Iraq.

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).

The Veteran is currently being treated for chronic pain.  STRs reveal the Veteran complained of "constant" back pain in May 2002 and was involved in a MVA while serving in Iraq.  He had no pain at the time of the accident but sought care for recurring back pain in the months after it.  The Veteran reported to medical providers that he was not sure that his back pain was related to the MVA.  The May 2004 report of medical examination notes back pain.

Post-service treatment records and x-rays have consistently shown a normal thoracolumbar spine and range of motion.  Though a September 2004 x-ray showed "marked narrowing of the L-5 to S1 intervertebral disc space," later x-rays in August 2011 and March 2015 show a normal spine.  However, the Veteran has reported chronic back pain since service with occasional muscle spasms.  The August 2011 x-ray suggested possible increased swelling in the sacroiliac joint.  Evidence of record lacks a diagnosis for these signs and symptoms.

Muscle and joint pain are among the signs or symptoms of an undiagnosed illness for which service connection may be granted for veterans who served in Southwest Asia.  The Veteran's STRs and medical records reveal that these symptoms have manifested to a degree of at least 10 percent.  Accordingly, service connection for an undiagnosed illness warranted.


ORDER

Service connection is granted for bilateral pes planus with calcaneal spurs and an undiagnosed illness manifested by back pain, muscle spasms, and swelling joints.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


